


Exhibit 10.14(i)

 

Grant Detail

 

The amounts shown below show the total vested and unvested potential income and
are based on a share price of IMGN $0

 

Non-Qualified Stock Option

 

Grant Date

 

MM/DD/YYYY

 

Grant Price

 

$0

 

Potential Income

 

$0

Plan Name

 

2006 Equity Incentive Plan

 

Grant Acceptance Status

 

Pending

 

Vested

 

$0

Plan ID

 

1

 

Expiration/Last Date to Exercise

 

MM/DD/YYYY

 

Unvested

 

$0

 

Options Granted

 

Options Exercised

 

Options Vested

 

Options Unvested

 

Options Cancelled

 

Options Expired

 

Option Balance

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

 

Future Vesting

 

 

 

 

 

 

 

 

 

 

 

 

 

Vesting
Date

 

Vesting
Quantity

 

Potential
Income

 

 

MM/DD/YYYY

 

0

 

$

0

 

 

MM/DD/YYYY

 

0

 

$

0

 

 

MM/DD/YYYY

 

0

 

$

0

 

 

--------------------------------------------------------------------------------

* Potential income is based on the closing price from the previous business day

All amounts shown are displayed in $US dollars.

 

--------------------------------------------------------------------------------


 

Form of Director Option Agreement

 

IMMUNOGEN, INC.

 

NON-QUALIFIED STOCK OPTION TERMS AND CONDITIONS

 

The following supplements the Grant Detail (the “Grant Detail”) to which these
Non-Qualified Stock Option Terms and Conditions apply, and together with the
Grant Detail, constitutes the “Option Agreement” referenced in the Grant Detail.

 

This Option Agreement is entered into and made effective as of the grant date
referenced in the Grant Detail (the “Date of Grant”) and is between ImmunoGen,
Inc., a Massachusetts corporation (the “Company”), and the outside director of
the Company (the “Non-Employee Director”) referenced in the Grant Detail. 
Certain capitalized terms, to the extent not defined where they first appear in
this Option Agreement, are defined in the Company’s 2006 Employee, Director and
Consultant Equity Incentive Plan (the “Plan”).

 

1.                                      GRANT OF OPTION.

 

Pursuant to the provisions of the Company’s Compensation Policy for Non-Employee
Directors and the Plan, the Company has granted to the Non-Employee Director the
right and option to purchase all or any part of the aggregate number of shares
of the Company’s common stock, $.01 par value per share (the “Shares”),
referenced in the Grant Detail, on the terms and conditions and subject to all
the limitations set forth herein, under United States securities and tax laws,
and in the Plan, which is incorporated herein by reference.  The Non-Employee
Director acknowledges receipt of a copy of the Plan.

 

2.                                      PURCHASE PRICE.

 

The per share purchase price of the Shares covered by the Option shall be as
referenced as “Grant Price” in the Grant Detail, subject to adjustment, as
provided in the Plan, in the event of a stock split, reverse stock split or
other events affecting the holders of Shares after the date hereof (the
“Purchase Price”).  Payment shall be made in accordance with Paragraph 9 of the
Plan.

 

3.                                      EXERCISABILITY OF OPTION.

 

Subject to the terms and conditions set forth in this Option Agreement and the
Plan, the Option shall become exercisable in installments on the dates set forth
in the Grant Detail.

 

Notwithstanding the foregoing, in the event of a Change of Control (as defined
in the Plan) all of the Shares which are not then vested under this Option shall
become fully vested and immediately exercisable as of the date of the Change of
Control including, but not limited to, pursuant to a Corporate Transaction that
also constitutes a Change of Control pursuant to Section 24(b) of the Plan
unless this Option prior to the date of the Change of Control has expired or
been terminated pursuant to its terms or the terms of the Plan.

 

1

--------------------------------------------------------------------------------


 

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.

 

4.                                      TERM OF OPTION.

 

The Option shall terminate ten years from the Date of Grant, but shall be
subject to earlier termination as provided herein or in the Plan.

 

If the Non-Employee Director ceases to be a director of the Company (for any
reason other than the death or Disability of the Non-Employee Director or
termination of the Non-Employee Director for Cause (as defined in the Plan)),
the Option may be exercised, if it has not previously terminated, within one
year after the date the Non-Employee Director ceases to be a director of the
Company, or within the originally prescribed term of the Option, whichever is
earlier, but may not be exercised thereafter.  In such event, the Option shall
be exercisable only to the extent that the Option has become exercisable and is
in effect at the date of such cessation of service.

 

In the event the Non-Employee Director’s service is terminated by the Company or
an Affiliate for Cause (as defined in the Plan), the Non-Employee Director’s
right to exercise any unexercised portion of this Option shall cease immediately
as of the time the Non-Employee Director is notified his or her service is
terminated for Cause, and this Option shall thereupon terminate. 
Notwithstanding anything herein to the contrary, if subsequent to the
Non-Employee Director’s termination, but prior to the exercise of the Option,
the Board of Directors of the Company determines that, either prior or
subsequent to the Non-Employee Director’s termination, the Non-Employee Director
engaged in conduct which would constitute Cause, then the Non-Employee Director
shall immediately cease to have any right to exercise the Option and this Option
shall thereupon terminate.

 

In the event of the Disability of the Non-Employee Director, as determined in
accordance with the Plan, the Option shall be exercisable within one year after
the Non-Employee Director’s termination of service or, if earlier, within the
term originally prescribed by the Option.  In such event, the Option shall be
exercisable:

 

(a)                                 to the extent that the Option has become
exercisable but has not been exercised as of the date of Disability; and

 

(b)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
Disability of any additional vesting rights that would have accrued on the next
vesting date had the Non-Employee Director not become Disabled.  The proration
shall be based upon the number of days accrued in the current vesting period
prior to the date of Disability.

 

In the event of the death of the Non-Employee Director while a director of the
Company, the Option shall be exercisable by the Non-Employee Director’s
Survivors within one year after the date of death of the Non-Employee Director
or, if earlier, within the originally prescribed term of the Option.  In such
event, the Option shall be exercisable:

 

2

--------------------------------------------------------------------------------


 

(x)                                 to the extent that the Option has become
exercisable but has not been exercised as of the date of death; and

 

(y)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
death of any additional vesting rights that would have accrued on the next
vesting date had the Non-Employee Director not died.  The proration shall be
based upon the number of days accrued in the current vesting period prior to the
Non-Employee Director’s date of death.

 

5.                                      METHOD OF EXERCISING OPTION.

 

Subject to the terms and conditions of this Option Agreement, the Option may be
exercised by notice to the Company or its designee stating the number of Shares
with respect to which the Option is being exercised, and shall be delivered in
such form as may be designated from time to time by the Company.  Payment of the
purchase price for such Shares shall be made in accordance with Paragraph 9 of
the Plan.  The Company shall deliver such Shares as soon as practicable after
the notice shall be received, provided, however, that the Company may delay
issuance of such Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including,
without limitation, state securities or “blue sky” laws).  The Shares as to
which the Option shall have been so exercised shall be registered in the
Company’s share register in the name of the person so exercising the Option (or,
if the Option shall be exercised by the Non-Employee Director and if the
Non-Employee Director shall so request in the notice exercising the Option,
shall be registered in the name of the Non-Employee Director and another person
jointly, with right of survivorship) and shall be delivered as provided above to
or upon the written order of the person exercising the Option.  In the event the
Option shall be exercised, pursuant to Section 4 hereof, by any person other
than the Non-Employee Director, such notice shall be accompanied by appropriate
proof of the right of such person to exercise the Option.  All Shares that shall
be purchased upon the exercise of the Option as provided herein shall be fully
paid and nonassessable.

 

6.                                      PARTIAL EXERCISE.

 

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

7.                                      NON-ASSIGNABILITY.

 

The Option shall not be transferable by the Non-Employee Director otherwise than
by will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act or the rules thereunder.  However, the
Non-Employee Director, with the approval of the Administrator, may transfer the
Option for no consideration to or for the benefit of the Non-Employee Director’s
Immediate Family (including, without limitation, to a trust for the benefit of
the Non-Employee Director’s Immediate Family or to a partnership or limited
liability company for one or more members of the Non-Employee Director’s
Immediate Family), subject to such limits as the Administrator may establish,
and the transferee shall remain subject to all the terms and conditions
applicable to the Option prior to such transfer and each such transferee shall
so

 

3

--------------------------------------------------------------------------------


 

acknowledge in writing as a condition precedent to the effectiveness of such
transfer.  Except as provided in the previous sentence, the Option shall be
exercisable, during the Non-Employee Director’s lifetime, only by the
Non-Employee Director (or, in the event of legal incapacity or incompetency, by
the Non-Employee Director’s guardian or representative) and shall not be
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar
process.  Any attempted transfer, assignment, pledge, hypothecation or other
disposition of the Option or of any rights granted hereunder contrary to the
provisions of this Section 7, or the levy of any attachment or similar process
upon the Option shall be null and void. The term “Immediate Family” shall mean
the Non-Employee Director’s spouse, former spouse, parents, children,
stepchildren, adoptive relationships, sisters, brothers, nieces, nephews and
grandchildren (and, for this purpose, shall also include the Non-Employee
Director.)

 

8.                                      NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

 

The Non-Employee Director shall have no rights as a stockholder with respect to
Shares subject to this Option Agreement until registration of the Shares in the
Company’s share register in the name of the Non-Employee Director.  Except as is
expressly provided in the Plan with respect to certain changes in the
capitalization of the Company, no adjustment shall be made for dividends or
similar rights for which the record date is prior to the date of such
registration.

 

9.                                      ADJUSTMENTS.

 

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

10.                               TAXES.

 

The Non-Employee Director acknowledges that upon exercise of the Option the
Non-Employee Director will be deemed to have taxable income measured by the
difference between the then fair market value of the Shares received upon
exercise and the price paid for such Shares pursuant to this Agreement.  The
Non-Employee Director acknowledges that any income or other taxes due from him
or her with respect to this Option or the Shares issuable pursuant to this
Option shall be the Non-Employee Director’s responsibility.

 

The Non-Employee Director agrees that the Company may withhold from the
Non-Employee Director’s remuneration, if any, the minimum statutory amount of
federal, state and local withholding taxes attributable to such amount that is
considered compensation includable in such person’s gross income.  At the
Company’s discretion, the amount required to be withheld may be withheld in cash
from such remuneration, or in kind from the Shares otherwise deliverable to the
Non-Employee Director on exercise of the Option.  The Non-Employee Director
further agrees that, if the Company does not withhold an amount from the
Non-Employee Director’s remuneration sufficient to satisfy the Company’s income
tax withholding obligation, the Non-Employee Director will reimburse the Company
on demand, in cash, for the amount under-withheld.

 

4

--------------------------------------------------------------------------------


 

11.                               PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

 

(a)                                 The person(s) who exercise the Option shall
warrant to the Company, at the time of such exercise, that such person(s) are
acquiring such Shares for their own respective accounts, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person(s) acquiring such Shares shall be bound by the
provisions of the following legend which shall be endorsed upon the
certificate(s) evidencing the Shares issued pursuant to such exercise:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and

 

(b)                                 If the Company so requires, the Company
shall have received an opinion of its counsel that the Shares may be issued upon
such particular exercise in compliance with the 1933 Act without registration
thereunder.  Without limiting the generality of the foregoing, the Company may
delay issuance of the Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including
without limitation state securities or “blue sky” laws).

 

12.                               RESTRICTIONS ON TRANSFER OF SHARES.

 

12.1                        The Non-Employee Director agrees that in the event
the Company proposes to offer for sale to the public any of its equity
securities and such Non-Employee Director is requested by the Company and any
underwriter engaged by the Company in connection with such offering to sign an
agreement restricting the sale or other transfer of Shares, then it will
promptly sign such agreement and will not transfer, whether in privately
negotiated transactions or to the public in open market transactions or
otherwise, any Shares or other securities of the Company held by him or her
during such period as is determined by the Company and the underwriters, not to
exceed 90 days following the closing of the offering, plus such additional
period of time as may be required to comply with Marketplace Rule 2711 of the
National Association of Securities Dealers, Inc. or similar rules thereto (such
period, the “Lock-Up Period”).  Such agreement shall be in writing and in form
and substance reasonably satisfactory to the Company and such underwriter and
pursuant to customary and prevailing terms and conditions.  Notwithstanding
whether the Non-Employee Director has signed such an agreement,

 

5

--------------------------------------------------------------------------------


 

the Company may impose stop-transfer instructions with respect to the Shares or
other securities of the Company subject to the foregoing restrictions until the
end of the Lock-Up Period.

 

12.2                        The Non-Employee Director acknowledges and agrees
that neither the Company, its shareholders nor its directors and officers, has
any duty or obligation to disclose to the Non-Employee Director any material
information regarding the business of the Company or affecting the value of the
Shares before, at the time of, or following a termination in service of the
Non-Employee Director by the Company, including, without limitation, any
information concerning plans for the Company to make a public offering of its
securities or to be acquired by or merged with or into another firm or entity.

 

13.                               NO OBLIGATION TO MAINTAIN RELATIONSHIP.

 

The Company is not by the Plan or this Option obligated to continue the
Non-Employee Director as a director of the Company.  The Non-Employee Director
acknowledges:  (i) that the Plan is discretionary in nature and may be suspended
or terminated by the Company at any time; (ii) that the grant of the Option is a
one-time benefit which does not create any contractual or other right to receive
future grants of options, or benefits in lieu of options; (iii) that the
Non-Employee Director’s participation in the Plan is voluntary;  and (iv) that
the Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

14.                               NOTICES.

 

Any notices to the Company required or permitted by the terms of this Option
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:

 

ImmunoGen, Inc.

Attn: Finance

830 Winter Street

Waltham, MA  02451

 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

15.                               GOVERNING LAW.

 

This Option Agreement shall be construed and enforced in accordance with the law
of the Commonwealth of Massachusetts, without giving effect to the conflict of
law principles thereof.

 

6

--------------------------------------------------------------------------------


 

16.                               BENEFIT OF AGREEMENT.

 

Subject to the provisions of the Plan and the other provisions hereof, this
Option Agreement shall be for the benefit of and shall be binding upon the
heirs, executors, administrators, successors and assigns of the parties hereto.

 

17.                               ENTIRE AGREEMENT.

 

This Option Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement not expressly set forth in this Option Agreement shall
affect or be used to interpret, change or restrict, the express terms and
provisions of this Option Agreement, provided, however, in any event, this
Option Agreement shall be subject to and governed by the Plan.

 

18.                               MODIFICATIONS AND AMENDMENTS.

 

The terms and provisions of this Option Agreement may be modified or amended as
provided in the Plan.

 

19.                               WAIVERS AND CONSENTS.

 

Except as provided in the Plan, the terms and provisions of this Option
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this Option
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

20.                               DATA PRIVACY.

 

By accepting the Option, the Non-Employee Director: (i) authorizes the Company
and each Affiliate, and any agent of the Company or any Affiliate administering
the Plan or providing Plan recordkeeping services, to disclose to the Company or
any of its Affiliates such information and data as the Company or any such
Affiliate shall request in order to facilitate the grant of options and the
administration of the Plan; (ii) waives any data privacy rights he or she may
have with respect to such information; and (iii) authorizes the Company and each
Affiliate to store and transmit such information in electronic form.

 

7

--------------------------------------------------------------------------------
